   Case: 1:20-cv-04699 Document #: 115 Filed: 12/19/20 Page 1 of 3 PageID #:1993




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC.,                                MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                         Master Docket No. 20-cv-4699

                                                     Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases


                                   JOINT STATUS REPORT

       As ordered by this Court on November 23, 2020 (ECF No. 107), Plaintiffs filed their

Consolidated Amended Complaint on December 18, 2020. Notwithstanding the filing of the

Consolidated Amended Complaint, the Plaintiffs’ Leadership Group is completing their analysis

of the executed settlement agreement, and the parties anticipate that, if consensus is reached, a

motion for preliminary approval of that settlement will be filed prior to the next status hearing set

for January 14, 2021.



Dated: December 19, 2020              Respectfully Submitted,

                                      By: /s/ Katrina Carroll
                                      Katrina Carroll
                                      CARLSON LYNCH, LLP
                                      111 W. Washington St.
                                      Suite 1240
                                      Chicago IL 60602
                                      312.750.1265
                                      kcarroll@carlsonlynch.com

                                      By: /s/ Elizabeth A. Fegan
                                      Elizabeth A. Fegan
                                      FEGAN SCOTT LLC
                                      150 S. Wacker Dr., 24th Floor

                                                 1
  Case: 1:20-cv-04699 Document #: 115 Filed: 12/19/20 Page 2 of 3 PageID #:1994




                              Chicago, IL 60606
                              Ph: 312.741.1019
                              Fax: 312.264.0100
                              beth@hbsslaw.com

                              By: /s/ Ekwan Rhow
                              Ekwan Rhow
                              BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                              DROOKS, LINCENBERG & RHOW, P.C.
                              1875 Century Park East, 23rd Floor
                              Los Angeles, CA 90067
                              (310) 201-2100
                              erhow@birdmarella.com

                              Plaintiffs Co-Lead Counsel

Dated: December 19, 2020      By: /s/ Anthony J Weibell
                              Anthony J Weibell
                              WILSON SONSINI GOODRICH & ROSATI, P.C.
                              650 Page Mill Road
                              Palo Alto, CA 94304-1050
                              Telephone: (650) 493-9300
                              Facsimile: (650) 565-5100
                              aweibell@wsgr.com

                              Lead Counsel for Defendants




                                        2
   Case: 1:20-cv-04699 Document #: 115 Filed: 12/19/20 Page 3 of 3 PageID #:1995




                               CERTIFICATE OF SERVICE

       I, Katrina Carroll, an attorney, affirm that the foregoing was filed on December 19, 2020

on ECF, which automatically served all counsel of record.

       December 19, 2020                    By: /s/ Katrina Carroll
                                                   Katrina Carroll




                                               3
